Filed by Ashland Inc. Pursuant to Rule 425 Under the Securities Act of 1933 Subject Company Hercules Incorporated Commission File Number 1-00496 Questions & Answers for Employees We know Ashland employees have many questions about the proposed acquisition of Hercules. Here are responses to some of the most common questions. This document will also be posted to FirstHand. As more information becomes available, we will share it. 1. Why arewe acquiring Hercules? The acquisition of Hercules fulfills our objective to create a leading specialty chemicals company. Specifically, combining Ashland and Hercules: § creates a major, global specialty chemicals company; § significantly enhances focus and expands scale in three specialty chemical businesses with strong market positions and promising global growth potential; § boosts Ashland’s revenues outside North America from $2.3 billion to approximately $3.5 billion; and § creates leadership position in renewable/sustainable chemistries, with approximately one third of estimated pro forma EBITDA coming from bio-based chemistries. All these benefits drive stronger, more profitable and less cyclical earnings. 2. Can you describe the two divisions of Hercules – Aqualon and Paper Technologies and Ventures? Hercules’ Aqualon business is one of the most recognized and admired specialty chemical brands in the world and brings Ashland a significant position in specialty additives and ingredients, or materials that impart specific and controllable properties or behavior suchascoloring, thickening and flavor-enhancing. They are used in industry to make everything from adhesives and paints to building materials and even foods, pharmaceuticals and personal care products. Nearly all of Aqualon’s additive products are water soluble polymers based on renewable materials, enabling us to derive approximately one third of pro forma EBITDA from bio-based or renewable chemistries. In addition, Hercules’ paper business aligns well with Ashland’s water business. In fact, Hercules’ market-leading position in paper bolsters Ashland’s participation in one of the world’s largest industrial water treatment markets. 3. Are we going to preserve Hercules’ valuable brands? Absolutely.
